Title: To Thomas Jefferson from Edward Telfair, 11 July 1807
From: Telfair, Edward
To: Jefferson, Thomas


                        
                            Sir,
                            Savannah July 11th. 1807
                        
                        That the People of the United States are sincerely attached to your person, and as sincerely approve of the
                            principles of your Administration, is not at this time a problem of difficult solution. It is perhaps one of those
                            abstract political truths, which requires no demonstration.
                        You have given an energy, a consistency and beauty to the principles of republicanism, which its confederated
                            enemies cannot weaken or diminish:
                        You have strengthened the principles of Union among these States, by bonds of interest and affection, which
                            internal disaffection, and external fraud, have in vain attempted to dissever:
                        Under your Administration, Virtue, peace and National prosperity, have gone hand in hand,—spreading their
                            beneficial effects in every section of your Country.
                        Associating your political Wisdom with the patriotism of the People, you have defeated the machinations of
                            Traitors—and freed the Republic from danger:
                        You have evinced to your Country, and to the World, that a general diffusion of the spirit of civic virtue,
                            such as emanates from the persuasive, yet energetic principles of the republican Institution, is more salutary and
                            efficient in times of internal discontent and convulsion, than either the bayonets of despots, or the Guillotines of
                            Anarchists:
                        You have effectually crushed a British influence, which once pervaded these United States, spreading its
                            maledictions over our National Character, and creating divisions among our People:
                        You have spared the lives and treasure of our Citizens, by preferring Peace and negociation, to the tyrannic
                            and desolating triumphs of War—and that preference, hath hitherto been distinguished, by greater benefits and glory, than
                            could have resulted from an accursed system of rapine and bloodshed—a system, abhorred by Republics, and necessary to
                            despots only.
                        These, Sir, are among a few of the innumerable blessings, which have flowed from the measures of your
                            Administration, and which have not only rendered you the pride of your Countrymen, but an object of their tenderest
                            affection.
                        Relying upon the purity of your intentions, and standing upon the basis of your own integrity, you have
                            treated with deserved contempt, the bitter anathemas of your enemies, (who are also the enemies of your Country) and you
                            have not required a Sedition law to skreen either yourself from Obloquy, or your measures from investigation. This
                            moderation has produced every effect that truth could have desired—It has added to the Celebrity of your mild but firm
                            virtues, as a republican and a philosopher, and it has covered your calumniators with shame and confusion.—
                        In peace or in War, the People of these United States repose equal confidence in your administration: and at
                            this momentous crisis, when the Government of Great Britain, is menacing the rights and Sovereignty of our Nation, and
                            insolently soliciting another trial of strength with her powers—at a crisis so momentous, we, as a fraction of the people,
                            know and feel, that the destinies of our Country are safe, under the control of a Chief Magistrate, whose character is
                            thus marked, by every trait, which distinguishes a wise ruler, and a patriot Citizen.
                        Entertaining these opinions of yourself and your Administration, I feel happy, that it becomes my duty, to
                            transmit to Your Excellency, the enclosed Resolutions.—They develope the strong feelings of indignation and resentment,
                            which the late perfidious attack on the United States Frigate Chesapeake, and other aggressions of the British Government
                            have excited among the Citizens of Savannah;—And I may venture to add, that similar feelings influence at this moment,
                            every Citizen of Georgia.
                        We are prepared, Sir, to the utmost extent of our power and resources, to bow with submission to the mandates
                            of the general Government, and to sacrifice every thing on the Altar of National Honor and retaliation.—We look upon the
                            British Government, and her Assassinating Vassals, as our natural Enemies, whom nothing short of the demolition of our
                            our liberties and Independency as a nation, can appease—We therefore trust, that a system of Co-ercion will be adopted, which
                            will at this period, lead to a complete reparation of our wrongs, and forever afterwards, whether at War, or at Peace,
                            place the means of a prompt vengeance within the power of American valour.—
                  In behalf of the Citizens of Savannah, I have
                            the honor to be Respectfully Your Excellency’s Most Obedient Servant.
                        
                            Edwd Telfair Chairman
                            of the Citizens of Savannah
                        
                    